Hon. George E. Dowlen                 Opinion No. M-991
Criminal District Attorney
Randall County Courthouse             Re: Whether newly consti-
Canyon, Texas 79015                       tuted Justice Precinct
                                          No. 3 qualifies to hold
                                          a local option election
                                          under Section 40-B,
                                          Article 666, Vernon's
                                          Penal Code as amended
                                          b Sec. 21 Senate Bill
                                          3x6, 62nd legislature,
Dear Mr. Dowlen:                          R.S., 1971.
     Your request for an Attorney General's opinion presents
the following question rephrased:
         Whether the newly constitutedJustice Precinct
    No. 3, Randall County, qualifies to hold a local op-
    tion election under Section &O-B, Article 666, Vernon’s
    Penal Code as amended by Sec. 21, S.B. 346, 62nd Legis-
    lature, R.S., 1971.
     Sec. 21 of Senate Bill 346 amended Article I, Texas Liquor
Control Act (Article666, Vernon's Penal Code) by adding a new
Section, 40-B, which reads as follows:
         "In order to qualify under the terms of this
    Act to hold a local option election to legalize or
    prohibit the sale of liquor as authorizedunder
    Section 40 of Article I of the Texas Liquor Control
    Act, any qualifiedpolitical subdivisionholding
    such election must have been In existence for at
    least eighteen (lo) months. Such political sub-
    division, to qualify hereunder, shall include
    substantiallyall of the area encompassedbe
    such subdivislonat the time of its creation and




                             -4837-
.   -




        Hon. George E. Dowlen, page 2   (M-991)


            may include any and all other areas legally annexed
            by or added to such subdivisionsince its creation.
            These restrictionsshall not apply to any city or
            town that was incorporatedprior to December 1,
            1971."
             Your letter to us states the followingpertinent facts
        and circumstances:
                  "The residents of the area around Umbarger, an
            unincorporatedtown in western Randall County, re-
            quested that the Randall County CommissionersCourt
            create a justice precinct in that area so that the
            community could have a local optionelection. On
            August 30, 1971, the Randall County Commissioners
            Court switched dormant Justice Precinct No. 3, lo-
            cated in the southeastern corner of Randall County,
            to the Umbarger area in accordancewith the Texas
            Constitution,the change being effective immediately.
            The area encompassedin the newly created precinct
            does not include an of the area included in the
            previously dorman+ area of Precinct No. 3.
                 "On September 1, 1971, local option petitions
            were issued for the newly constitutedJustice Pre-
            cinct No. 3 and were filed with the County Clerk on
            September 3, 1971. The petitions were presented to
            the Randall County CommissionersCourt on September
            13, 1971, during regular session. The Court did
            not order an election because of a recent amendment
            to the Texas Liquor Control Act.

                  "Randall County is 'dry* and has been since
             September 22, 1900.
             In view of the fact that the newly constitutedJustice
        Precinct No. 3 of Randall County has not been in existence
        for at least ei,ghteen(18) months and does not now Include
        any of the area encompassedby the previous Justice,Precinct
        No. 3 It is the opinion of this office that Justice Precinct
        No. 3 does not qualify under the terms of Section 40-B,
        Article ,666, Vernon's Penal Code, to hold a local option




                                    -4838-
Hon. George E. Dowlen, page 3   (M-991)



election to legalize or prohibit the sale of liquor as author-
ized under Section 40, Article I of the Texas Liquor Control
Act.
                        SUMMARY

         The fact that the newly constitutedJustice Pre-
    cinct No. 3 of Randall County has not been in exist-
    ence for at least eighteen (18) months and does not
    now include any of the area encompassedby the pre-
    vious Justice Precinct No. 3, is a bar to its quali-
    fication under Section 40-B, Article 666, Vernon's
    Penal Code, to hold a local option election to
    legalize the sale of liquor as authorizedunder
    Section 40, Article I of the Texas Liquor Control
    Act.
                                  8 very tru y,


                                           ii?
                                             k I&-@-
                                          neral of Texas
Prepared by Guy C. Fisher
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Jay Floyd
Max Hamilton
W. 0. Shultz
Harriet Burke
SAM MCDANIEL
Staff Legal Assistant
ALFRED WALKER
Executive Assistant
NOLA WHITE
First Assistant

                             -4839-